Citation Nr: 1701713	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.R.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1955 to August 1957. He had additional periods of service with the U.S. Navy Reserve and the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Regional Office (RO). In a May 1998 rating decision, the RO denied the Veteran's claim for service connection for a low back disability. The RO received the Veteran's notice of disagreement (NOD) in June 1998, but the NOD was not acknowledged until issuance of a statement of the case (SOC) in February 2009. The Veteran submitted a substantive appeal later that month.

In March 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In June 2011, the Board remanded the appeal to the RO for additional action. In January 2014, the Board denied service connection. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In a June 2015 Memorandum Decision, the Court vacated the January 2014 Board decision and remanded the Veteran's appeal to the Board. In December 2015, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability was aggravated by injuries incurred during periods of active duty for training and inactive duty for training.


CONCLUSION OF LAW

The criteria for service connection for spine degenerative arthritis, degenerative disc disease with spinal stenosis, intervertebral disc syndrome, sacroiliac injury, kyphosis, lower extremity radiculopathy, and spine surgery residuals have been met. 38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A.
§ 101(24) (West 2014); 38 C.F.R. §3.6(a) (2016).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training. See 38 U.S.C.A. § 101(21)(A) (West 2014). Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22)(A) (West 2014); 38 C.F.R. § 3.6(c) (2016). The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22)(C). Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training. These drills are deemed to be part-time training.

The record reflects that the Veteran has had back problems for many years. The earliest indication of a back disorder is an August 1981 X-ray study of the lumbar spine showing degenerative disc disease. The Veteran had at least two back injuries while serving on ACDUTRA or INACDUTRA. An August 1984 service treatment record states that the Veteran sought emergency treatment for a pulled back while serving with Company D of the 244th Engineering Battalion. In July 1995, the Veteran sought treatment for low back pain following a fall into a ditch at Fort Carson while serving with Headquarters Support Company, 244th Engineering Battalion. He had injured his back two months prior at his civilian job and reinjured it at this time.

VA and private treatment records indicate that the Veteran has been variously diagnosed with degenerative arthritis, degenerative disc disease with spinal stenosis, intervertebral disc syndrome, sacroiliac injury, kyphosis, and lower extremity radiculopathy. He underwent spine surgery in September 2008.

In a February 1997 statement, the Veteran's physician wrote a letter regarding his back disorder and stated that he could not "state with any degree of medical certainty" that his back disorder was solely work-related and the physician also noted his activities with the Reserves. A July 2014 letter from the private surgeon who performed the Veteran's September 2008 back surgery states that he had a long history of back pain, disc degeneration, and spinal stenosis, and that the "two injuries suffered by the [Veteran] while in the Army Reserves contributed significantly to the degeneration of his spine." 

The Veteran was afforded VA examinations in July 1997, February 1998, October 2011, and in January 2016. The July 1997 examination report does not include a nexus opinion. The February 1998 examination report states that there was no evidence of "continued progression and/or deterioration" following the Veteran's 1995 injury while in the Reserves. This opinion fails to discuss the private medical evidence indicating continued treatment for low back problems and the February 1997 private medical opinion partially attributing the Veteran's back problems to his Reserves injuries. Therefore, this VA medical opinion is of low probative value. In its June 2015 Memorandum Decision, the Court found the October 2011 VA examination and medical opinion to be inadequate and, therefore, it is of no probative value. The January 2016 examiner opined that the Veteran's low back disorder was not aggravated by any in-service injury.

The evidence is in equipoise as to whether the Veteran's low back disorder was aggravated by injuries that occurred while he was on ACDUTRA or INACDUTRA. 
In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence is in equipoise as to whether the Veteran's low back disorder was aggravated by injuries that occurred while he was on ACDUTRA or INACDUTRA, service connection is warranted and the claim is granted.


ORDER

Service connection for spine degenerative arthritis, degenerative disc disease with spinal stenosis, intervertebral disc syndrome, sacroiliac injury, kyphosis, lower extremity radiculopathy, and spine surgery residuals is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


